Case 3:19-cv-00128-MMH-JRK Document 84 Filed 03/29/21 Page 1 of 5 PageID 955




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   MSP RECOVERY CLAIMS,
   SERIES LLC, et al.,

                           Plaintiffs,

   v.                                             Case No. 3:19-cv-128-MMH-JRK

   NGM INSURANCE COMPANY, et
   al.,

                           Defendants.


                                         ORDER

         THIS CAUSE is before the Court on Defendants’ Motion to Dismiss

   Plaintiffs’ Amended Class Complaint for Damages (Doc. 67; Motion), filed on

   October 27, 2020.     In the Motion, Defendants move to dismiss Plaintiffs’

   Amended Class Complaint for Damages (Doc. 31; Amended Complaint) for lack

   of standing, pursuant to Rule 12(b)(1), Federal Rules of Civil Procedure

   (Rule(s)), and for failure to state a claim pursuant to Rule 12(b)(6). See Motion

   at 1-3. On December 4, 2020, Plaintiffs filed a response in opposition to the

   Motion. See Plaintiffs’ Memorandum in Opposition to Defendants’ Motion to

   Dismiss Amended Complaint for Damages (ECF No. 67) (Doc. 76; Response).

   Accordingly, this matter is ripe for review.
Case 3:19-cv-00128-MMH-JRK Document 84 Filed 03/29/21 Page 2 of 5 PageID 956




         Plaintiffs bring this class action to recover funds Defendants allegedly

   owe to certain Medicare Advantage Organizations (MAO) under the Medicare

   Secondary Payer Act (MSPA), 42 U.S.C. § 1395y. See Amended Complaint ¶

   1. Generally, Plaintiffs allege that Defendants are primary payers under the

   MSPA and as such, are required to reimburse the MAOs for conditional

   payments the MAOs made on behalf of their enrollees for accident-related

   injuries. Id. ¶¶ 2-3. Significantly, Plaintiffs are not MAOs themselves, but

   rather allege that they have standing to pursue such reimbursement claims

   pursuant to valid assignment agreements with affected MAOs. See id. ¶¶ 13,

   28, 42. In support, Plaintiffs identify three exemplar claims—specific medical

   bills of three different MAO enrollees, conditionally paid by an MAO, which

   Defendants were allegedly required to reimburse under the MSPA and failed to

   do so. See id. ¶¶ 7-12 (M.H. claim), ¶¶ 22-27 (F.C. claim), ¶¶ 36-41 (C.P. claim).

   Plaintiffs allege that they have the legal right to pursue these exemplar claims

   pursuant to “a series of valid assignment agreements.” See id. ¶¶ 13, 28, 42,

   Exs. D-F, J-L.

         In the Motion, Defendants argue that “Plaintiffs cannot establish that

   they are the valid assignees of any claim related to injuries allegedly sustained

   by the exemplary beneficiaries named in the Amended Complaint.”               See

   Motion at 3. As such, Defendants maintain that Plaintiffs lack standing to

   pursue this action and ask the Court to dismiss this case for lack of subject




                                          -2-
Case 3:19-cv-00128-MMH-JRK Document 84 Filed 03/29/21 Page 3 of 5 PageID 957




   matter jurisdiction. See id. at 7-14, 20. In support, Defendants cite to other

   MSPA reimbursement cases in this district and others, involving the same or

   related plaintiffs, where courts have considered the same or substantially

   similar assignment agreements and found a lack of standing.            See MSP

   Recovery Claims, Series LLC v. Tech. Ins. Co., Inc., No. 18 Civ. 8036 (AT), 2020

   WL 91540, at *2, *4-5 (S.D.N.Y. Jan. 8, 2020); MSP Recovery Claims, Series,

   LLC v. Zurich Am. Ins. Co., No. 18 C 7849, 2019 WL 6893007, at *2 (N.D. Ill.

   Dec. 18, 2019); MSP Recovery Claims, Series LLC v. N.Y. Centr. Mut. Fire Ins.

   Co., No. 6:19-CV-00211 (MAD/TWD), 2019 WL 4222654, at *5-6 (N.D.N.Y. Sept.

   5, 2019); see also MSP Recovery Claims, Series, LLC v. AIX Specialty Ins. Co.,

   No. 6:18-cv-1456-Orl-40DCI, 2020 WL 5524854, at *10-11 (M.D. Fla. Aug. 10,

   2020).

         In the Response, Plaintiffs do not address, much less challenge, the merits

   of Defendants’ standing argument. Instead, Plaintiffs state that “[a]lthough

   Plaintiffs disagree with the rationales underlying Defendants’ cited authority,

   they do not address them here.      That is because Plaintiffs have identified

   additional [exemplar] claims which render Defendants’ arguments moot.” See

   Response at 4.   Plaintiffs explain that they “have detailed certain of these

   additional [exemplar] claims in a proposed Second Amended Complaint,” and

   “intend to file their Motion for Leave to File Second Amended Complaint,




                                         -3-
Case 3:19-cv-00128-MMH-JRK Document 84 Filed 03/29/21 Page 4 of 5 PageID 958




   detailing the good cause supporting that amendment, no later than Tuesday,

   December 8, 2020.” Id. at 5.

         Upon review of the docket, Plaintiffs have not filed any motion for leave

   to amend the complaint to date. Thus, to the extent Plaintiffs contend that

   Defendants’ challenge to Plaintiffs’ standing is moot, this argument fails.

   Plaintiffs do not otherwise substantively address Defendants’ standing

   argument or attempt to distinguish or rebut Defendants’ cited authorities.

   The Court declines to conduct research or make arguments on Plaintiffs’ behalf.

   See Pelfresne v. Vill. of Williams Bay, 917 F.2d 1017, 1023 (7th Cir. 1990) (“A

   litigant who fails to press a point by supporting it with pertinent authority, or

   by showing why it is sound despite a lack of supporting authority or in the face

   of contrary authority, forfeits the point. We will not do his research for him.”

   (internal citations omitted)).   Indeed, the Court treats Plaintiffs’ failure to

   respond to the merits of Defendants’ request for dismissal on the basis of

   standing as a concession that the request is due to be granted. See Guzman v.

   City of Hialeah, No. 15-23985-CIV-GAYLES, 2016 WL 3763055, at *3 (S.D. Fla.

   July 14, 2016) (“A plaintiff who, in her responsive brief, fails to address her

   obligation to object to a point raised by the defendant implicitly concedes that

   point.”); see also Chapman v. Abbott Labs., 930 F. Supp. 2d 1321, 1325 (M.D.

   Fla. Mar. 14, 2013); Leary v. Infolink Global Corp., No. 12-21339-CIV-MARRA,

   2012 WL 6634803, at *3 n.5 (S.D. Fla. Dec. 20, 2012); Covington v. Arizona




                                          -4-
Case 3:19-cv-00128-MMH-JRK Document 84 Filed 03/29/21 Page 5 of 5 PageID 959




   Beverage Co., LLC, No. 08-21894-CIV-SEITZ/O’SULLIVAN, 2009 WL

   10668916, at *6 (S.D. Fla. Sept. 11, 2009) (“Plaintiff has tacitly conceded the

   merits of Defendants’ argument by not responding to it.”). Accordingly, it is

         ORDERED:

         1.    Defendants’ Motion to Dismiss Plaintiffs’ Amended Class Complaint

              for Damages (Doc. 67) is GRANTED, in part, and DENIED, in part.

              A. The Motion is GRANTED to the extent Plaintiffs’ claims are

                 DISMISSED without prejudice for lack of standing.

              B. The Motion is otherwise DENIED.

         2. The Clerk of the Court is directed to terminate all pending motions

              and close the file.

         DONE AND ORDERED at Jacksonville, Florida, this 29th day of

      March, 2021.




   lc11
   Copies to:
   Counsel of Record




                                         -5-
